Case 1:20-cv-02387-AMD-LB Document 7 Filed 08/31/20 Page 1 of 8 PageID #: 30



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
JEREMIAH J. GRIFFIN,
                                                                :
                                         Plaintiff,
                                                                : MEMORANDUM AND ORDER
                         – against –                           : 20-CV-2387 (AMD) (LB)
                                                               :
KINGS COUNTY DISTRICT ATTORNEY’S
OFFICE, et al.,                                                :
                                                               :
                                        Defendants.

--------------------------------------------------------------- X
ANN M. DONNELLY, United States District Judge:

        On May 26, 2020, the pro se plaintiff filed this action pursuant to 42 U.S.C. § 1983

against the Kings County District Attorney’s Office, Kings County Criminal Court, New York

City Police Department, New York City Department of Correction, police officer Natasha

Simmons, Judges Rao, Nobles and Darkeh of the Kings County Criminal Court, and multiple

New York City Department of Correction personnel and superiors. 1 (ECF No. 1.) The

plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted. His motion to appoint

counsel (ECF No. 5) is denied without prejudice. For the reasons that follow, I dismiss the

complaint, but give the plaintiff leave to file an amended complaint.

                                               BACKGROUND

        The plaintiff claims that he was exposed to “unsafe” conditions while he was detained at

the Anna M. Kross Center during the COVID-19 pandemic. (ECF No. 1 at 4, 10.) He claims

that there was biological waste on the floors, cells were overcrowded and social distancing was



1
 The plaintiff filed this action while he was incarcerated at the George R. Vierno Center. He has since
been released. (ECF No. 6.)
Case 1:20-cv-02387-AMD-LB Document 7 Filed 08/31/20 Page 2 of 8 PageID #: 31




not enforced. (Id.) He was placed in a holding cell with an inmate who tested positive for the

COVID-19 virus. (Id. at 10.) According to the plaintiff, when he asked Captain Alexander to

move him to another cell, Captain Alexander replied, “No I hope you die and contract COVID-

19 from [the inmate].” (Id.) He also claims that he was denied dinner. (Id.)

        He also alleges that two inmates assaulted him, breaking his nose and inflicting a “severe

bite injury” to his shoulder. (Id.) According to the plaintiff, “[Anna M. Kross Center] did not

ensure that [he] got to [the] hospital,” “Manhattan Detention Complex obstructed” a transport

referral, and he was “denied essential medications.” (Id.)

        The plaintiff also claims that the NYPD, Kings County District Attorney’s Office and

Kings County Criminal Court maliciously and selectively prosecuted him. (Id. at 4, 12.) He

alleges that there were no legitimate grounds to pursue his arrest, and that Judge Robles

improperly denied his request to modify his bail conditions. 2 (Id. at 5, 12.) He seeks seventy

million dollars in damages. (Id. at 5.) 3

                                     STANDARD OF REVIEW

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). This standard requires more than

an “unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (citing


2
  The complaint names Judge Nobles as a defendant, but the plaintiff’s allegations concern Judge Robles.
It appears that the plaintiff intended to name Judge Robles rather than Judge Nobles as a defendant.
3
  The plaintiff previously filed an action styled as a habeas petition in this Court, in which he asserted
claims for false arrest and malicious prosecution. Griffin v. Superintendent, et al., No. 20-CV-1478 (filed
March 5, 2020). I dismissed the complaint with leave to refile on June 16, 2020, and the case was closed
on July 24, 2020.

                                                     2
Case 1:20-cv-02387-AMD-LB Document 7 Filed 08/31/20 Page 3 of 8 PageID #: 32




Twombly, 550 U.S. at 555). While “detailed factual allegations” are not required, “[a] pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action

will not do.’” Id. (quoting Twombly, 550 U.S. at 555).

         The plaintiff is proceeding pro se, so I construe his complaint liberally, and evaluate it by

“less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009); Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir.

2010).

         Nevertheless, I must dismiss sua sponte an in forma pauperis action if it “(i) is frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). “A pro

se complaint should not be dismissed without the Court granting leave to amend at least once

when a liberal reading of the complaint gives any indication that a valid claim might be stated.”

Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quotation marks and alterations omitted).

                                           DISCUSSION

  I.     Claims Against the District Attorney’s Office

         “The Kings County District Attorney’s Office is not a suable entity.” Boley v. DeVito,

No. 12-CV-4090, 2012 WL 3764493, at *2 (E.D.N.Y. Aug. 27, 2012); see also Barreto v. Cty. of

Suffolk, 455 F. App’x 74, 76 (2d Cir. 2012) (summary order) (a county district attorney’s office

is “not an entity capable of being sued”). Accordingly, the plaintiff’s claims against the District

Attorney’s Office are dismissed.

         To the extent the plaintiff seeks to name the Kings County District Attorney or the

Assistant District Attorneys who prosecuted his criminal actions, these attorneys are entitled to



                                                   3
Case 1:20-cv-02387-AMD-LB Document 7 Filed 08/31/20 Page 4 of 8 PageID #: 33




absolute immunity for their acts in initiating a prosecution and presenting the case against the

plaintiff. See Ogunkoya v. Monaghan, 913 F.3d 64, 69 (2d Cir. 2019) (“Absolute immunity bars

§ 1983 suits against prosecutors for their role ‘in initiating a prosecution and in presenting the

State’s case.’”) (quoting Imbler v. Pachtman, 424 U.S. 409, 431 (1976)).

 II.   Claims Against Kings County Criminal Court

       “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated [their] . . .

immunity.” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009) (citations, quotation marks and

alterations omitted). “New York has not waived its Eleventh Amendment immunity to suit in

federal court, and Congress did not abrogate the states’ immunity in enacting 42 U.S.C. § 1983.”

Brickhouse v. DuBois, No. 20-CV-4759, 2020 WL 4676476, at *3 (S.D.N.Y. Aug. 11, 2020)

(citing Trotman v. Palisades Interstate Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977)). Because

the Kings County Criminal Court is part of the New York State Unified Court System, see N.Y.

Const. art. VI, § 1(a), the Eleventh Amendment bars the plaintiff’s claims against the state court

from proceeding in this court, and these claims are dismissed. Gollomp, 568 F.3d at 368 (“[T]he

New York State Unified Court System is unquestionably an arm of the State, and is entitled to

Eleventh Amendment sovereign immunity.”) (citations and quotation marks omitted).

III.   Claims Against the New York City Police Department and New York City
       Department of Correction

       The Police Department and Department of Correction are not suable entities. See Jenkins

v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007) (“[T]he NYPD is a non-suable agency

of the City.”); Gregory v. City of New York, No. 18-CV-320, 2018 WL 3079695, at *2 (E.D.N.Y.

June 21, 2018) (“The DOC is an agency of the City of New York that lacks an independent legal




                                                  4
Case 1:20-cv-02387-AMD-LB Document 7 Filed 08/31/20 Page 5 of 8 PageID #: 34




existence and is not a suable entity.”). Accordingly, the plaintiff’s claims against these

departments are dismissed.

IV.    Claims Against Judges

       Judges have absolute immunity for acts performed in their judicial capacities. See

Burdick v. Town of Schroeppel, 717 F. App’x 92, 93 (2d Cir. 2018) (summary order) (“Judges

acting in their judicial capacity are absolutely immune from suit, event where the plaintiff asserts

constitutional violations under § 1983.”) (citing Bliven v. Hunt, 579 F.3d 204, 209 (2d Cir.

2009)). Immunity “can be overcome only if (1) the act is not taken in the judge’s judicial

capacity, or (2) the act, ‘though judicial in nature, [is] taken in the complete absence of all

jurisdiction.’” Id. (quoting Mireles v. Waco, 502 U.S. 9, 11-12 (1991)).

       The plaintiff alleges that Judge Robles refused to modify his bail conditions. (ECF No. 1

at 12.) However, setting bail is a judicial function to which immunity applies. See Root v.

Liston, 444 F.3d 127, 132 (2d Cir. 2006) (“[I]t is judges who set bail, and judges enjoy absolute

immunity when they do so.”) (citations omitted). The plaintiff does not allege any facts about

the other named judges, who are also immune from suit. His allegations are insufficient to state

a claim, and the claims against all three judges are dismissed.

 V.    Claims Against Officer Simmons and Unnamed DOC Personnel

       To succeed in an action for damages pursuant to Section 1983, the plaintiff must show

that each named defendant was personally involved in the alleged violation of his constitutional

rights. See Raspardo v. Carlone, 770 F.3d 97, 115-16 (2d Cir. 2014) (“If a defendant has not

personally violated a plaintiff’s constitutional rights, the plaintiff cannot succeed on a § 1983

action against th[at] defendant . . . § 1983 requires individual, personalized liability on the part of

each government defendant.”). The plaintiff cannot recover against a defendant under Section



                                                  5
Case 1:20-cv-02387-AMD-LB Document 7 Filed 08/31/20 Page 6 of 8 PageID #: 35




1983 solely on a theory of vicarious liability or respondeat superior. See Iqbal, 556 U.S. at 676

(“Because vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must plead that

each Government-official defendant, through the official’s own individual actions, has violated

the Constitution.”); Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003) (“[S]upervisor

liability in a § 1983 action depends on a showing of some personal responsibility, and cannot rest

on respondeat superior.”).

       In order to establish a defendant’s personal involvement in an alleged constitutional

deprivation in an action pursuant to § 1983, the plaintiff must show that:

       (1) the defendant participated directly in the alleged constitutional violation, (2)
       the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of inmates by failing to act on information
       indicating that unconstitutional acts were occurring.

Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013) (emphasis omitted) (quoting

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)).

       The plaintiff names Officer Simmons as a defendant, but does not explain how she was

personally involved in any constitutional violation or wrongdoing. Because the complaint does

not say what Officer Simmons did to the plaintiff, the claim against her is dismissed. See

Cipriani v. Buffardi, No. 06-CV-889, 2007 WL 607341, at *1 (N.D.N.Y. Feb. 20, 2007)

(“Dismissal is appropriate where a defendant is listed in the caption, but the body of the

complaint fails to indicate what the defendant did to the plaintiff.”); Casino v. Rohl, No. 14-CV-

2175, 2014 WL 5425501, at *6 (E.D.N.Y. Oct. 23, 2014) (“Since . . . [the] defendant is nowhere

mentioned or referenced in the body of the amended complaint, [the] plaintiff has not adequately




                                                 6
Case 1:20-cv-02387-AMD-LB Document 7 Filed 08/31/20 Page 7 of 8 PageID #: 36




pled his personal involvement in any of the constitutional deprivations alleged in the amended

complaint. Accordingly, [the] plaintiff’s Section 1983 claims are dismissed.”).

       The complaint does not include many details about the actions or omissions of DOC

personnel. It does state, however, that Captain Alexander—who is not individually named as a

defendant—denied the plaintiff’s request to be removed from a cell, and said, “I hope you die

and contract COVID-19.” (ECF No. 1 at 10.) It is not clear whether the defendant intends to

name Captain Alexander as a defendant. If he wants to assert claims against Captain Alexander,

and/or additional DOC or NYPD personnel, he may do so in an amended complaint. If the

plaintiff does not know the names of the defendants, he may refer to them as Jane or John Doe

and provide as much identifying information as is available to him.

VI.    Motion to Appoint Counsel

       There is no right to counsel in a civil case. Leftridge v. Conn. State Trooper Officer

#1283, 640 F.3d 62, 68-69 (2d Cir. 2011) (citations omitted); In re Martin-Trigona, 737 F.2d

1254, 1260 (2d Cir. 1984). The court cannot compel an attorney to take a civil case without a

fee, see Mallard v. U.S. Dist. Ct. for the S. Dist. of Iowa, 490 U.S. 296, 298 (1989), and can do

no more than exercise its discretion to “request an attorney to represent any person unable to

afford counsel,” 28 U.S.C. § 1915(e)(1). In deciding whether to make such a request, the court

“should first determine whether the indigent’s position seems likely to be of substance” and, if

so, “the court should then consider the indigent’s ability to investigate the crucial facts, whether

conflicting evidence implicating the need for cross-examination will be the major proof

presented to the fact finder, the indigent’s ability to present the case, the complexity of the legal

issues and any special reason in that case why appointment of counsel would be more likely to

lead to a just determination.” Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986). The



                                                  7
Case 1:20-cv-02387-AMD-LB Document 7 Filed 08/31/20 Page 8 of 8 PageID #: 37




plaintiff has not alleged sufficient facts to state a claim, and I conclude, based on the information

currently before me, that his position is not likely to be of substance. Even if I concluded

otherwise, I would find that the remaining factors do not warrant making a request for volunteer

counsel on the plaintiff’s behalf at this time.

                                          CONCLUSION

       For the reasons stated above, I dismiss the plaintiff’s complaint. However, I give the

plaintiff leave to amend his complaint within 30 days of this order. For each defendant named,

the plaintiff should describe what the defendant did or failed to do, and how those acts or

omissions caused the plaintiff injury. The new complaint must be captioned “Amended

Complaint” and bear the same docket number as this order (20-CV-2387 (AMD) (LB)). The

plaintiff is advised that any amended complaint will completely replace the original complaint,

so he should not rely on any allegations in the original complaint.

       No summons will issue at this time and all further proceedings will be stayed for 30 days.

If the plaintiff does not file an amended complaint within 30 days, judgment dismissing this

action will enter. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from

this order would not be taken in good faith and therefore in forma pauperis status is denied for

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



SO ORDERED.

                                                        s/Ann M. Donnelly
                                                      ___________________________________
                                                      ANN M. DONNELLY
                                                      United States District Judge

Dated: Brooklyn, New York
       August 31, 2020



                                                  8
